Exhibit 10.13

 



General Credit Facility Agreement

 

The undersigned, Applied Optoelectronics, Inc., Taiwan Branch. (hereinafter
“Borrower”) and it guarantor (hereinafter “Guarantor”, together with the
Borrower, the "Undersigned") hereby agree to the terms and conditions set forth
below in addition to the General Loan Agreement, Letter of Guarantee and other
signed instruments with respect to the credit facility extended by E. Sun
Commercial Bank, Ltd. (hereinafter “Bank”):

 

Part I     Basic Terms

 

1.     The two types of credit and the line under this Agreement are as follows,
marked with “X”:

 

x Credit in New Taiwan Currency (NTD) Line of Credit Credit in foreign currency
Line of Credit Working Capital Loan NTD 120 million Working Capital Loan USD
Advance for domestic draft NTD Issuance of foreign letter of credit USD Export
Loan NTD x DA, DP, OA financing USD 4 million Guarantee for issuance of
commercial promissory note NTD Guarantee USD Issuance of domestic letter of
credit NTD     Guarantee NTD            

 

Borrower shall draw down the line up to the above credit line on a revolving
basis, provided that the balance of each line of credit upon such drawdown shall
not exceed the general credit line of NTD 120 million. In case of foreign
currency, the general credit line shall be calculated based on the foreign
exchange rate published by the Bank.

 

In the event that there exists any outstanding debt in the credit used by
Borrower under the general credit line agreement, the remaining amount of such
outstanding debt shall be incorporated into the credit line and general credit
line as defined in this article for the purpose of calculation.

 

In the event that any drawdown is in foreign currency and exceeds its single
credit line or general credit line due to the fluctuation of foreign exchange
rate or otherwise, such exceeding part shall be jointly repaid by the Applicant

 

2.     During the revolving credit facility term, unless otherwise provided by
each type of credit, Borrower may request for loans from the Bank during the
period from December 17, 2013 to December 17 2014, with the initial drawdown to
occur no later than December 17 2014, or this Agreement shall be void. Even if
the amount of the drawdown during the above revolving credit term shall be
repaid after expiration of such term, the Undersigned shall assume the
responsibility for repayment and guarantee as required hereunder.

 



1

 

 

3.     For the purpose of drawdown of credit, Borrower shall submit a Drawdown
Request acceptable to the Bank and relevant documents and can only draw down the
line with the approval of the Bank. Subject to the approval by the Bank, the
term of the drawdown shall be calculated in accordance with the relevant
Drawdown Request. Each Drawdown Request and document shall be deemed a part of
this Agreement and shall have the same legal force as this Agreement.

 

4.     Borrower agrees that the drawdown shall be deemed received by Borrower
once the Bank deposits the drawdown into the Borrower’s bank account opened with
the Bank or satisfies the purpose designated by the Borrower.

 

5.     Base interest rate and time deposits interest rate index

 

5.1     Base interest rate

 

5.1.1     Basis of pricing: The base interest rate = the arithmetic average of
the overnight TAIBOR over the past three months + the margin determined, where
“the arithmetic average of the overnight TAIBOR over the past three months” is
based on the arithmetic average of the overnight TAIBOR published by “the Taipei
Interbank Discount Center” and “the margin determined” will be the rate
determined and subject to adjustment by the Bank in consideration of the funding
cost, operational cost and interest risk. The Bank shall in its sole discretion
adjust the foresaid calculation to reflect the change of prevailing market
environment.

 

5.1.2     The reference rate will be based on the arithmetic average of the
overnight TAIBOR published by the Taipei Interbank Discount Center over a full
3-month period (rounded up to two decimal places) prior to the adjustment date.

 

5.1.3     Frequency and method of adjustment

 

5.1.3(a) □ The base interest rate will be adjusted on a quarterly basis
respectively on 23 March, 23 June, 23 September and 23 December each year (or
the business day that follows if it falls on a non-business day).

 

Frequency of Adjustment Table:

Adjustment date 23 March 23 June 23 September 23 December Effective period 23
March – 22 June 23 June – 22 September 23 September – 22 December 23 December –
22 March of the following year Reference date to be taken 1 December – 29
February 1 March – 31 May 1 June – 31 August 1 September – 30 November

 

5.1.3(b) □ The base interest rate will be adjusted on a monthly basis on the
23rd day each month (or the business day that follows if it falls on a
non-business day).

 

5.1.4     In case of a major force majeure event (for example, the reference
bank acquires or merges or is acquired or merged, is defunct or information on
the overnight TAIBOR is not accessible to the reference bank), the Bank may
change the basis for determining the base interest rate.

 



2

 

 

5.2     Time deposits interest rate index

 

5.2.1     Basis of pricing: The time deposits interest rate index means the
average of the interest rates applicable to one-year time deposits adopted by
the reference bank to be selected from among the Bank of Taiwan, Changhwa Bank,
Hua Nan Bank, First Bank, Cooperative Bank, Land Bank, Mega Bank, Cathay United
Bank, Taiwan Medium and Small Enterprises Bank and the Chinatrust Bank (as
posted on the website of the Bank as of the drawdown).

 

5.2.2     Frequency and method of adjustment:

 

5.2.2(a) □ The time deposits interest rate index will be adjusted on a quarterly
basis with adjustments to occur on 21 February, 21 May, 21 August and 21
November respectively each year (or the business day that follows if it falls on
a non-business day). The reference rate taken will be the average of the daily
interest rate posted by the Central Bank of Republic of China (Taiwan) over the
period from the 11th day through the 17th of the month rounded up to two decimal
places.

 

Frequency of Adjustment Table:

Adjustment date 21 February 21 May 21 August 21 November Effective period 21
February – 20 May 21 May – 20 August 21 August – 20 November 21 November – 20
February of the following year Reference date to be taken 11 – 17 February 11 -
17 May 11 – 17 August 11 – 17 November

 

5.2.2(b) x The time deposit interest rate index will be adjusted on a monthly
basis on the 21st day each month (or the business day that follows if it falls
on a non-business day) and effective from the 21st day of the month through the
20th day of the following month. The reference rate taken will be the average of
the daily interest rate posted by the Central Bank of Republic of China (Taiwan)
over the period from the 11th day through the 17th of the month rounded up to
two decimal places.

 

5.2.3 The undersigned agree that in the event of any of the following, the Bank
may in its sole discretion change the reference bank and forthwith select
another domestic bank for the designated bank to take the reference rate.

 

5.2.3(a) The reference bank merges or is merged, defunct, voluntarily suspends
its business, is bankrupt, subject to reorganization or involuntary business
suspension, or is put under official supervision or takeover as provided in the
Article 62 of Banking Act of Republic of China.

 

5.2.3(b) One of the reference banks has withheld the offer of products to which
the fixed interest rate applicable to one-year time deposit applies.

 

5.3 Manner of disclosure: Each post-adjustment base interest rate and time
deposit interest rate index will be published on the interests rate bulletin
board of the business units each of the Bank and the official website of the
Bank (www.esunbank.com.tw).

 



3

 

 

6.     Borrower hereby authorizes the Bank to withdraw from time to time from
Borrower’s current account (A/C No. 0808-940-005298) with the Bank via the
automatic equipment or based on the evidence of withdrawal of savings signed by
the authorized signatory of the Bank without the relevant passbook, signed
request for withdrawal or check drawn by Borrower for the amount equal to the
relevant amount of obligation owed, due and payable by Borrower as well as the
relevant cost and charges incurred (including the principal, interest, default
penalty, service charges, service charges of credit guarantee fund, insurance
premium, cost arising from the Bank’s enforcement of the relevant claims in
Borrower). Borrower acknowledges and agrees that the above relevant procedure
shall be in accordance with the relevant rules of the Bank and that he/she shall
not terminate, withdraw or impose restrictions on the above authorization
without the consent of the Bank before his/her indebtedness owed to the Bank is
duly repaid in full and nor shall he/she close the above savings account.
Borrower agrees that this Agreement serve as the evidence of the above
authorization.

 

7.     The Borrower shall repay in NTD any foreign currency loan and accrued
interest at the exchange rate designated by the Bank at the time of such
repayment or at the rate as set forth in a forward foreign exchange purchase
agreement executed by Borrower and the Bank or in the original currency. In the
event that Borrower delays in repayment of any loan and the exchange rate
between the foreign exchange loan and the NTD changes, the risk associated with
such exchange rate variation shall be borne by Borrower, and the Bank shall have
the right to record the principal, interest and relevant costs in NTD at the
exchange rate published by the bank on the record date and the Undersigned shall
not raise any objection to such conversion date, foreign exchange rate and the
amount. However, the Bank shall not be obligated to make such conversion.

 

8.     Borrower requesting for drawdown of the credit line shall pay in full the
loan, interest, account opening commission and guarantee commissions and
acceptance commission. In case of delay in repayment of the Principal, Borrower
shall pay the late payment interest at the rate agreed upon by both parties. In
case of delay in repayment of the principal and interest of less than 6 months,
as from the maturity date, the late payment interest at the rate of 10% shall be
charged; for the part the payment of which is delayed for more than 6 months,
the late payment interest at the rate of 20% shall be charged. In the event that
Borrower fails to repay the loan or pay any costs on a timely basis, Borrower
shall pay the late payment fee at the base rate of the Bank plus the annual rate
of 3.95% as from such maturity day.

 

In the event that Borrower fails to repay any foreign exchange loan or costs on
a timely basis, the late payment interest shall be charged at the foreign
exchange credit interest rate published by the Bank on the maturity date or due
date or at the NTD base rate plus an annual rate of 3.95%, whichever is higher.
In case of delay in repayment of the principal and interest of less than 6
months, as from the maturity date, the late payment interest at the rate of 10%
shall be charged; for the part the payment of which is delayed for more than 6
months, the late payment interest at the rate of 20% shall be charged. In such
case, the Undersigned shall be jointly and severally liable for the necessary
costs incurred by the Bank for the purpose of enforcing its claims under this
Agreement.

 



4

 

 

9.     In the event that the Borrower entrusts the Bank to guarantee or accept
any bills and the Bank is obligated to make any advance due to Borrower’s
non-performance under any of such, or any breach event as described in article 5
of the Credit Facility Agreement (in case of the event descried in article 5.2,
the Bank shall give a reasonable prior notice or reminder letter) occurs, then,
in order to ensure that the Borrower performs its repayment obligation in
respect of such guarantee or acceptance, the Bank may liquidate first all the
bills guaranteed or accepted in the benefit of the Bank without performing its
guarantee or acceptance responsibility and dispose of any collaterals by
operation of law. The Bank may, after deduction of such amounts advanced and any
other necessary costs incurred by it, retain the remaining amount of such
proceeds to the extent of the amount payable under such guarantee or bill
acceptance. In the event that the collateral is insufficient or absent, the
Undersigned shall replenish the collateral or provide sufficient cash, or allow
the Bank to retain the cash deposited by Borrower with the Bank for any further
repayment to the extent of the amount payable under such guarantee or acceptance
(in case of time deposit, the deposit deed shall be terminated first.) In the
event that the Bank is exempted from the guarantee or acceptance obligation
without making any advance, such retained amount shall be returned to the
Undersigned. (This article is an optional article to be discussed by both
parties)

 

10.    Guarantor represents and warrants to be jointly and severally liable for
the obligations, including the principal, interest, default interest, default
penalty, damages and all debts arising from the obligations owed to the Bank by
Borrower under this Agreement. Guarantor further represents and warrants that
he/she will neither voluntarily withdraw his/her guaranty nor refuse to perform
his/her obligations as the guarantor by reason of the absence of Guarantor’s
specimen-registered seal on the Drawdown Request issued by Borrower.

 

11.    The balance of the line of credit hereunder shall be determined subject
to the amounts reflected in the Drawdown Request, the Application For Issuance
of Irrevocable Documentary Letter of Credit, or the Bill or the Bank’s relevant
vouchers or book records.

 

12.    With respect to any operations, responsibilities and liabilities under
the line of credit hereunder, the Undersigned shall comply with, in addition to
terms and condition of this Agreement or any other special provisions, the
Uniform Customs and Practice for Documentary Credits, the Uniform Rules for
Collections, the International Rules for the Interpretation of Trade Terms, as
well as rules related to foreign exchange administration, published by
International Chamber of Commerce. In case of amendment to any of the above
rules, the Bank may, subject to such amended rules, opt to change, adjust or
terminate this Agreement and the Undersigned will not raise any objection
thereto.

 

13.    This Agreement shall be performed in Banqiao Branch of the Bank. The
undersigned agree that the Taipei District Court or the New Taipei District
Court, Taiwan will be the court of first instance having jurisdiction over all
actions arising from or in connection with this Agreement.

 

Part II     Special Provisions

 

Intentionally Omitted.

 

D/A, D/P, O/A financing

 

1.The term of each loan shall not exceed 180 days.

2.The interest shall be calculated based on ______ or at the rate recorded in
the Drawdown Request.

3.For the import loan granted under this line of credit, the Bank may pay the
foreign capital payable under D/A, D/P, O/A which Borrower entrusts the Bank to
deal with after granting such import loan.

 



5

 

 

4.Borrower may apply to the Bank for loan under D/A, D/P, O/A in any other
foreign currencies, but each loan shall be denominated in USD at the exchange
rate designated by the Bank and shall be deemed part of the line of credit under
this Agreement.

5.For the purpose of applying for import under D/A, D/P, , subject to the
approval of the Bank, Borrower may apply to the Bank for shipping guarantee or
sub-bill of landing endorsement to the extent of the agreed upon line of credit.
Borrower shall submit the affidavits (specific to import collection shipping
guarantee or sub-bill of landing endorsement) and all the deeds and documents as
required by the Bank. The Undersigned and the Guarantor undertake to be liable
for any damages suffered by the Bank in accordance with the amounts and
provisions in each affidavits and relevant documents until the shipping
documents are delivered to the Bank and the Principal carries out bill
acceptance or makes the payment therefor.

6.When Borrower applies for loan under D/A, D/P or O/A, it may submit the
Drawdown Request, promissory note or any other creditor’s right certificate,    
  The Bank will not be liable for any losses or depreciation of all or any part
of the products purchased or sold hereunder as a result of marine perils,
piracy, flood, fire or any other force majeure event, or refused claim
settlement or insufficient settlement or delay in indemnification or otherwise,
thus making import or export impossible.

 

The undersigned represent that they were given a reasonable period of time to
review this Agreement and that they have thoroughly read, understood and hereby
accept in full the provisions of this Agreement as follows:

 

Acknowledged and accepted by :

 

Borrower :

Applied Optoelectronics, Inc., Taiwan Branch.

Responsible Person: Thompson, Lin

Address: 7F.-1,NO.700, Jhongjheng Rd., Jhonghe District , New Taipei City 23552,
Taiwan

 

By:          /s/ Chih-Hsiang (Thompson) Lin

                (By seal)

 

By:          /s/ Applied Optoelectronics, Inc.

                (By corporate seal)

 

Date: December 31, 2013

Credit number: 009977

 



6

 